DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 16/129,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s amendments filed 01/06/2022 to claim 1 has been acknowledged by the Examiner. Claim 10 remains cancelled and no new claims have been added. Claims 4 and 9 have been rejoined as the claims were clarified to not be claims of an alternative species (see Interview Summary attached). Claims 5-6 remain withdrawn as these claims are directed to a non-elected species.
Thus, claims 1-4, 7-9, and 11-15 require further consideration by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/06/2022, with respect to the Non-Statutory Double Patenting rejections have been fully considered and are persuasive as a proper Terminal 
Applicant’s inclusion of allowable subject matter into amended independent claim 1 in the response filed on 01/06/2022 overcomes the 103 rejection of the claim- the rejections are therefore withdrawn. The prior art rejections of the dependent claims are also withdrawn due to their dependency off allowable independent claim 1. 
It is to be noted that the some of the previously withdrawn claims- specifically claims 4 and 9- have been rejoined as the Attorney clarified the response (see Interview Summary) to the species restriction requirement which was based off the specific embodiment of the pleats used in the dressing. Regarding claim 4, it is similar to the limitations of elected claim 3 but the pleats are just folded in the opposite direction. This limitation does not affect the allowable subject matter of the allowable independent claim as it is of the same elected Species. Regarding claim 9, the limitation is similarly recited to elected claim 8 wherein the specific limitations would not affect the elected invention which was determined to be allowable over the prior art. 
To further compact prosecution, claims 5-6 are to be cancelled via the Examiner’s Amendment as discussed below. These claims may be pursued by the Applicant via a future filing of the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joel Rothfus on 03/08/2022 (see attached Interview Summary).
The Application has been amended as follows:
Claim 4 (rejoined)
Claim 5 (cancelled)
Claim 6 (cancelled)
Claim 9 (rejoined)
Allowable Subject Matter
Claims 1-4, 7-9, and 11-15 as presented in the claimed filed on 01/06/2022 with the incorporation of the Examiner’s amendments are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closet prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is the combination of Greenway (US 4606338 A), Liedtke (US 6838589 B2), and Huntoon (US 5906879 A). The combination is silent on wherein at least one pleat is movable between collapsed and upright configurations, wherein in the collapsed configuration the at least one pleat is in an overlaying relationship with the substantially fold-free segment of the laver of resilient material spanning the distance between it and its neighbor (an adjacent pleat), wherein in the upright configuration the at least one pleat is in a substantially upright orientation relative to the substantially fold- free segment of the laver of resilient as a consequence of being moved by the Page 2 of 9Attorney's Docket No. JC05268USNP2 USSN 16/129724 application of an external force to the laver of resilient material, and wherein the at least one pleat is biased to return to the collapsed configuration when the external force is removed. Claims 2-4, 7-9, and 11-15 are allowed due to their dependency off of claim 1 as discussed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 8, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786